U.S. v. Spriggs, No. 98-0940



UNITED STATES, Appellee
v.
Michael D. SPRIGGS, Staff Sergeant,
U.S. Army, Appellant
 
No. 98-0940
Crim. App. No. 9601685
 
United States Court of Appeals for the Armed
Forces
Argued October 26, 1999
Decided February 17, 2000
EFFRON, J., delivered the opinion of the
Court, in which CRAWFORD, C.J., SULLIVAN and GIERKE, JJ., and COX, S.J.,
joined.


Counsel
For Appellant: Captain Donald P. Chisholm
(argued); Colonel John T. Phelps, II, Colonel Adele H. Odegard,
and Captain Kirsten V. Campbell-Brunson (on brief); Major Holly
S. G. Coffey and Captain T. Michael Guiffre.
For Appellee: Captain Kelly R. Bailey
(argued); Colonel Russell S. Estey, Lieutenant Colonel Eugene
R. Milhizer, and Captain Mary E. Braisted (on brief).
Military Judges: Buris C. Dale and Larry S.
Merck
 
 


THIS OPINION IS SUBJECT
TO EDITORIAL CORRECTION BEFORE FINAL PUBLICATION
 
Judge EFFRON delivered the opinion
of the Court.
A general court-martial composed of
officer and enlisted members convicted appellant, contrary to his pleas,
of wrongful distribution of marijuana (3 specifications), dereliction of
duty, adultery (2 specifications), and solicitation to distribute controlled
substances, in violation of Articles 112a, 92, and 134, Uniform Code of
Military Justice, 10 USC §§ 912a, 892, and 934, respectively.
Appellant was sentenced to a dishonorable discharge, confinement for 15
years and 6 months, total forfeitures, and reduction to the lowest enlisted
grade. The convening authority approved the sentence.
The Court of Criminal Appeals affirmed
the findings and sentence. 48 M.J. 692 (1998). We granted review of the following
issues:

I. WHETHER THE MILITARY JUDGE ERRED
BY SEVERING APPELLANTS ATTORNEY-CLIENT RELATIONSHIP WITH CAPTAIN JAMES
MAUS WITHOUT GOOD CAUSE.
II. WHETHER THE ARMY COURT OF CRIMINAL
APPEALS IMPROPERLY SHIFTED THE BURDEN TO APPELLANT TO PROVE THAT THE MILITARY
JUDGE SEVERED APPELLANTS ATTORNEY-CLIENT RELATIONSHIP WITH CAPTAIN JAMES
MAUS WITHOUT GOOD CAUSE.
III. WHETHER THE ARMY COURT OF CRIMINAL
APPEALS ERRED TO THE SUBSTANTIAL PREJUDICE OF APPELLANT WHERE THE COURT
APPLIED INCONSISTENT EVIDENTIARY REQUIREMENTS (1) BY HOLDING THAT APPELLANTS
FAILURE TO SUBMIT EVIDENCE OF AN EXISTING ATTORNEY-CLIENT RELATIONSHIP
WAS FATAL, AND (2) BY HOLDING THAT THERE WAS GOOD CAUSE TO SEVER AN ATTORNEY-CLIENT
RELATIONSHIP BASED UPON CAPTAIN MAUS RELEASE FROM ACTIVE DUTY, DESPITE
THE GOVERNMENTS FAILURE TO INTRODUCE SUCH EVIDENCE AT TRIAL.
IV. WHETHER THE ARMY COURT OF CRIMINAL
APPEALS ERRED BY HOLDING THAT A TRIAL DEFENSE COUNSELS RELEASE FROM ACTIVE
DUTY PER SE CONSTITUTES GOOD CAUSE TO SEVER AN ATTORNEY-CLIENT RELATIONSHIP.

For the reasons set forth below, we affirm.

I. BACKGROUND

A. RIGHT TO COUNSEL

In civilian life, the Supreme Court has
held that the Sixth Amendment right to "assistance of counsel" in all criminal
prosecutions requires appointment of counsel at government expense if the
accused cannot afford to employ an attorney. Johnson v. Zerbst,
304 U.S. 458 (1938) (federal proceedings); Gideon v. Wainwright,
372 U.S. 335 (1963) (state proceedings). In federal proceedings, attorneys
are appointed to represent indigent defendants from a court-approved panel
or organization. 18 USC § 3006A(b). The right of an indigent to government-compensated
counsel in federal civilian criminal proceedings extends only to the right
to representation by an attorney designated by the Government and does
not provide the accused with the right to appointment of a particular attorney.
United States v. Davis, 604 F.2d 474, 478 (7th Cir. 1979); United
States v. White, 451 F.2d 1225, 1226 (6th Cir. 1971). See 18
USC § 3006A(c) (permitting the court "in the interests of justice"
to "substitute one appointed counsel for another at any stage of the proceedings").
Cf. Morris v. Slappy, 461 U.S. 1, 5, 12 (1983) (trial judge
did not abuse discretion in denying continuance and proceeding with substitute
counsel).
Congress has provided members of the
armed forces facing trial by general or special court-martial with counsel
rights broader than those available to their civilian counterparts. A military
accused in such proceedings has the right to representation by government-compensated
military counsel regardless of indigence and also has the right to select
a particular military counsel in limited circumstances. These rights reflect
the unique nature of military life, in which members are subject to worldwide
assignment and involuntary deployment under circumstances when civilian
counsel are not readily available.
The right to counsel before general
and special courts-martial is governed by Articles 27 and 38, UCMJ, 10
USC § 827 and § 838, respectively. There are three types of counsel
under these statutes: (1) detailed counsel; (2) individual military counsel;
and (3) civilian counsel retained by the accused at his or her own expense.
Article 27(a)(1) requires that "defense
counsel shall be detailed for each general and special court-martial."
The Secretary of each Military Department, by regulation, establishes the
process for detailing defense counsel to courts-martial. Id. In
the Army, defense counsel are detailed by the Chief of the trial defense
service or that officer's designee. Para. 5-4, Army Regulation (AR) 27-10
(June 24, 1996). If the accused retains civilian counsel, the detailed
defense counsel (DDC) acts "as associate counsel unless excused at the
request of the accused." Art. 38(b)(4). If individual military counsel
is made available, the DDC is excused unless the detailing authority approves
"a request from the accused" that the DDC remain as associate counsel.
Art. 38(b)(5) & (6).
Article 38(b) permits the accused to
be represented by individual military counsel of his own selection if that
counsel is determined to be "reasonably available" under applicable regulations.
If civilian counsel is retained, the individual military counsel remains
as associate counsel unless excused at the request of the accused. Art.
38(b)(4).
As originally enacted in 1950, Article
38 did not authorize any limitation with respect to the determination of
whether a particular military counsel was "reasonably available" to serve
as individual military counsel (IMC). Over time, this led to concern that
some IMC requests for counsel located far from the situs of trial were
being submitted as a negotiating tactic with a view towards promoting pretrial
agreements rather than for the purpose of selecting a particular counsel.
See H.R. Rep. No. 306, 97th Cong., 1st Sess. 6-7 (1981). As a result,
Congress modified Article 38 in a number of respects, including establishment
of a new subsection (7) authorizing regulations governing the selection
of IMC. Military Justice Amendments of 1981, Pub. L. No. 97-81, §
4(b), 95 Stat. 1088.
Article 38(b)(7) requires the Secretary
of each Military Department and the Department of Transportation to define
the term "reasonably available" for purposes of requests for IMC and to
"establish procedures for determining whether the military counsel selected
by an accused . . . is reasonably available." The regulations may not contain
blanket exclusions for counsel from another military service. The statute
also requires that "[t]o the maximum extent practicable, such regulations
shall establish uniform policies among the armed forces while recognizing
the differences in the circumstances and needs of the various armed forces."
The IMC regulations issued by each
department are subject to the criteria established by the President in
RCM 506(b), Manual for Courts-Martial, United States (1998 ed.). RCM 506(b)(1)
lists eight categories of persons who "are not reasonably available to
serve as individual military counsel because of the nature of their duties
or positions."1 The Rule also provides that
the Secretary of each Military Department and the Department of Transportation
"may determine other persons to be not reasonably available because of
the nature or responsibilities of their assignments, geographic considerations,
exigent circumstances, or military necessity." Under the Rule, the Secretaries
"may prescribe circumstances" in which a person may be found to be "reasonably
available" even if in an excluded category "when merited by the existence
of an attorney-client relationship regarding matters relating to a charge
in question."2
Under RCM 506(b)(2), the convening
authority normally forwards an IMC request to the "commander or head of
the organization, activity, or agency to which the requested person is
assigned" for a decision as to reasonable availability of the requested
counsel.3 The convening authority, however,
"shall deny" the IMC request without forwarding it if the requested counsel
is within the category of persons excluded from consideration by RCM 506(b)(1)
or service rule "unless the accused asserts that there is an existing attorney-client
relationship regarding a charge in question" or that the person will not
be in an excluded category at the time of trial.
The Army's IMC rules applicable to
the present case provide that all judge advocates "certified under Article
27(b)... are considered reasonably available" unless otherwise excluded
under applicable law or regulation. Para. 5-7(b), AR 27-10. The Army's
rules add four specific categories to the list of persons excluded by position
or duties under RCM 506(b)(1).4 With respect
to persons potentially available as IMC (i.e., those who do not fall within
the categories excluded from service as IMC by regulation), paragraph 5-7(d)
of the Army regulation sets forth a procedure for considering "all relevant
factors" in making the discretionary decision as to whether a requested
counsel is reasonably available.5 In addition,
paragraph 5-7(e) provides the following with respect to all counsel, whether
potentially available or in an excluded category:



Prior attorney-client relationship.
Notwithstanding the provisions of c and d above, if an attorney-client
relationship exists between the accused and the requested counsel regarding
matters that relate solely to the charges in question, the requested counsel
will ordinarily be considered available to act as individual military counsel.



The requirement that requested counsel
"ordinarily" will be made available as IMC when an attorney-client relationship
"exists" reflects the decisions of this Court governing severance of an
attorney-client relationship. Our Court has been vigilant in protecting
the relationship between a servicemember and his or her military counsel.
See United States v. Hanson, 24 M.J. 377 (CMA 1987). We have
emphasized that "[d]efense counsel are not fungible items." United States
v. Baca, 27 M.J. 110, 119 (1988). A servicemember may not be deprived
of the services of his detailed military defense counsel or his appointed
IMC simply because of a routine change in the military attorney's assignment
or duty station. United States v. Eason, 21 USCMA 335, 45 CMR 109
(1972); United States v. Murray, 20 USCMA 61, 42 CMR 253 (1970);
United States v. Tellier, 13 USCMA 323, 32 CMR 323 (1962). Although
there may be a "financial, logistical, [or]... administrative burden" associated
with providing representation by the military counsel with whom an accused
has formed an attorney-client relationship, "it is the duty and obligation
of the Government to shoulder that burden where possible." Eason,
21 USCMA at 340, 45 CMR at 114. If there is an existing attorney-client
relationship between a servicemember and a military attorney concerning
the substance of the charges at issue, it may be severed only for "good
cause" unless the relationship has been terminated with the consent of
the member or by replacement of DDC as a result of the member's request
for IMC. See id. at 339, 45 CMR at 113; United States
v. Iverson, 5 M.J. 440 (CMA 1978); RCM 505(d)(2)(B), 506(b)(3), and 506(c).
In the context of an attorney-client relationship, the "good cause" requirement
places a heavy burden on the Government to justify any action that would
sever the relationship. See Iverson, 5 MJ at 442-43 (footnotes
omitted).
The "good cause" requirement comes
into play, however, only if an ongoing attorney-client relationship regarding
the substance of the charges at issue exists at the time of the IMC request.
See RCM 506 (b); para. 5-7(e), AR 27-10; United States v. Saenz,
18 M.J. 327, 330 n.1 (CMA 1984) (Everett, C.J., concurring); cf. United
States v. Catt, 1 MJ 41,48 (CMA 1975). Communications between a servicemember
and a military attorney, even if sufficient to qualify as confidential
under the attorney-client privilege, do not necessarily establish the existence
of an attorney-client relationship because the privilege protects a communication,
even when there is no ongoing attorney-client relationship. See
Mil. R. Evid. 502(b)(1) & (2), Manual, supra. Such communications
do not support the existence of an ongoing attorney-client relationship
unless they reflect a bilateral understanding between an attorney and a
client as to the ongoing nature of the services to be provided. Cf.
Jane Street Co. v. Rosenberg & Estis, P.C., 192 A.D.2d 451,
597 N.Y.S.2d 17 (1st Dept. 1993) (person's subjective unilateral belief
does not establish existence of an attorney-client relationship). Prior
representation of a servicemember by a military attorney does not necessarily
demonstrate the existence of an ongoing attorney-client relationship, even
when the charges at issue encompass the same subject matter covered during
the earlier representation. See, e.g., United States v. Gnibus,
21 M.J. 1, 8 (CMA 1985) (where charges were not withdrawn by the Government
as a "stratagem" for replacing defense counsel and the attorney-client
relationship ceased to exist during the member's lengthy unauthorized absence,
the member's request for the attorney to be designated as IMC would be
considered under standard reasonable-availability criteria and not in terms
of severance of an attorney-client relationship).
Likewise, if the purpose of a representation
limited in time or scope has been completed, such prior representation
will not demonstrate the existence of an ongoing attorney-client relationship.
As Chief Judge Everett noted in Saenz, an attorney-client relationship
may involve representation for a limited purpose or period of time, such
as representation "for purposes of an identification lineup or merely to
advise him in connection with a pretrial custodial interrogation." 18 M.J.
at 330 (concurring). Cf. Volpe v. Canfield, 237 A.D.2d 282,
283, 654 N.Y.S.2d 160, 161 (2d Dept. 1997) (requiring plaintiff in an
attorney malpractice action to prove existence of an attorney-client relationship
by showing "an explicit undertaking to perform a specific task"). In addition,
application of the "good cause" limitation on severance requires more than
an understanding as to future representation. The attorney's activities
must reflect active engagement in the preparation and pretrial strategy
of the case. See Eason, 21 USCMA at 339, 45 CMR at 113.6
In summary, under the Army regulation,
all Army judge advocates certified under Article 27(b) of the UCMJ are
potentially available to serve as individual military counsel except for
those in a category excluded by Article 38(b), RCM 506,7
or paragraph 5-7(c) of the regulation. If the judge advocate is not in
an excluded category, the commander of the organization to which the judge
advocate is assigned must make a reasonable-availability determination
upon consideration of "all relevant factors, including" specific regulatory
criteria under paragraph 5-7(d) of the regulation. If there is an ongoing
attorney-client relationship regarding matters that relate solely to the
relevant charges, the requested counsel "ordinarily" will be made available
to act as IMC regardless whether the exclusions under paragraph 5-7(c)
or the criteria under paragraph 5-7(d) apply.
If an IMC request has been denied and
the defense claims an improper severance of an attorney-client relationship,
the defense as the moving party bears the burden of demonstrating that,
at the time of the request, the accused had a viable ongoing attorney-client
relationship regarding the substance of the charges at issue. In making
this showing, the defense must demonstrate both a bilateral understanding
as to the nature of future representation and active engagement by the
attorney in the preparation and pretrial strategy of the case. If the defense
makes such a showing, the burden shifts to the Government to demonstrate
good cause for severance of the attorney-client relationship. If the defense
cannot make such a showing, the burden shifts to the Government to demonstrate
that the judge advocate was not reasonably available under applicable statutory
and regulatory criteria. If there was a prior attorney-client relationship
that is no longer viable at the time of the request, the Government is
not required to demonstrate good cause, but must nonetheless demonstrate
that the other reasonable-availability criteria warrant disregarding the
prior relationship under the circumstances of the case.

B.FACTS
Appellant, a Staff Sergeant (SSG),
was stationed at Fort Bliss, Texas. In 1995, a year prior to the court-martial
that is the subject of the present appeal, appellant was tried by a special
court-martial. Captain (CPT) James Maus, a qualified judge advocate, was
assigned by the Army to represent him during the 1995 trial at government
expense as his detailed defense counsel. The trial resulted in an acquittal.
On April 9, 1996, CPT Maus began a
period of terminal leave (now officially designated "transition leave"),
a program which allows soldiers with accumulated leave to transition into
civilian life before their formal date of separation. See para.
4-21, AR 600-8-10, "Personal Absences, Leaves and Passes," ch. 4, section
XI (July 1, 1994). By taking terminal leave, CPT Maus was able to relinquish
his full-time military duties and begin a new career in the private sector.
Appellant discussed the original charges
at issue in the present case with Maus on several occasions between May
21 and 23, 1996. At that time, Maus "was on terminal leave and working
in a [civilian] law firm in El Paso, Texas." The record contains little
information concerning the nature of the discussions or the amount of preparation,
if any, engaged in by Maus. In a post-trial affidavit, Maus noted that
"I spoke with SSG Spriggs regarding legal issues he was facing and I gave
him legal advice." One of the subjects they discussed was the question
whether Maus -- who was in civilian practice while on terminal leave --
would represent appellant. According to appellant, Maus "said he would,
if he could."
On May 23, appellant was apprehended
by military law enforcement officials. According to the Criminal Investigation
Command Agent Activity Summary submitted on appeal by appellate counsel,
appellant "request[ed] that we contact his attorney, Mr. MAUS . . . ."
The summary added: "SA HERNANDEZ contacted Mr. MAUS, but he was not at
his office. Left message with his reception [sic] to have Mr. MAUS contact
this office."
The following day, May 24, CPT Joel
Novak was notified by his senior defense counsel (SDC) that he "might be
detailed to represent" appellant at a pretrial confinement hearing. According
to Novak, the SDC told him that Maus had represented appellant previously
and that it was likely that appellant would be requesting Maus to be his
attorney. The SDC also said it was "likely" that Novak would "be detailed
to represent" appellant "beyond the pretrial confinement hearing, pending
possible representation by CPT Maus."
When Novak met with appellant on May
24, appellant stated "that he wanted to be represented by CPT Maus." Appellant
also informed Novak that Maus "was now a civilian." Novak noted in response
that Maus either "was" or "might still be" on active duty and that appellant
"possibly... could obtain CPT Maus as his" IMC.
According to Novak, appellant "was
not sure if he was going to hire CPT Maus as a civilian, submit an[] IMC
request, or go to trial without his counsel of choice." At some point after
May 24, appellant asked Novak to submit a request for Maus to serve as
his IMC. Appellant also suggested that he wanted CPT Utz to serve as his
IMC if Maus was not available. Novak subsequently determined that CPT Utz
was "unable to represent SSG Spriggs due to conflicts."
Maus, who remained on terminal leave,
was separated from active duty (ETS) on June 24 and entered the Individual
Ready Reserve (IRR) on that date. On June 27, appellant submitted a memorandum
to the convening authority, through the Staff Judge Advocate (SJA), requesting
that Maus serve as his IMC for a pending pretrial investigation under Article
32, UCMJ, 10 USC § 832, and possible court-martial. Although the request
remained pending when the Article 32 investigation commenced on July 1,
appellant was willing to proceed with the Article 32 represented only by
his detailed defense counsel, CPT Novak. Appellant was informed by the
SJA on July 19 that the IMC request would not be forwarded to the convening
authority because Maus no longer was on active duty.
At the court-martial, which commenced
with pretrial proceedings under Article 39(a), UCMJ, 10 USC § 839(a),
on July 25, 1996, CPT Novak appeared as appellant's detailed defense counsel.
The military judge advised appellant of his rights regarding representation
by detailed defense counsel, individual military counsel, and civilian
counsel.8
Appellant requested representation
by CPT Novak and CPT Maus. The military judge was advised by the parties
that CPT Maus was a reservist, that he was not on active duty, and that
the IMC request had not been forwarded to the convening authority of Maus
command.
After further inquiry by the military
judge, appellant stated that he wanted to be represented by CPT Maus and
that he would like to keep CPT Novak as "second chair." The military judge
advised appellant that if CPT Maus were to be "made available," it would
"be up to the detailing authority" to decide whether CPT Novak would remain
on the case.
The military judge emphasized that
he would treat the defense request "as a motion, at this point, to compel
forwarding the request through the channels" to CPT Maus commander. Until
that commander was required by the judge to act, the issue of whether the
military judge should require Maus to be made
available as IMC would not be ripe.
Trial counsel opposed forwarding the request on the grounds that Maus should
not be made available because he was no longer on active duty.
Pending his ruling on the motion to
forward the request and any resultant action, the military judge provided
appellant with two options for the court-martial proceedings: (1) at appellant's
request, the military judge would postpone proceedings after arraignment
until the IMC issue was resolved; or (2) with appellant's consent, the
court-martial would proceed through preliminary motions with CPT Novak
as his counsel. Appellant agreed to proceed with that day's consideration
of preliminary matters represented only by CPT Novak, but he continued
to request representation by CPT Maus in any further proceedings.
On the following day, July 26, the
detailed defense counsel, CPT Novak, submitted to the convening authority
a new IMC request and asked that it be forwarded to CPT Maus' reserve commander
at the Army Reserve Personnel Center in St. Louis, Mo. The portion of appellant's
request concerning the existence of an attorney-client relationship noted
that "CPT Maus has spoke[n] to SSG Spriggs about this case, and represented
him in a prior court-martial which is the subject of the perjury charge
and specification." The request also stated that "a definite and long-term
attorney-client relationship exists" between appellant and CPT Maus. In
terms of the time commitment involved, appellant's request stated that
"trial preparation should take less than three weeks and trial should take
less than a week." The request also noted that Maus was "willing to absent
himself from his private law practice for this case." On July 28, appellant
submitted a motion to the military judge requesting an order that CPT Maus
be made available as IMC or that the military judge order the Government
to present the request to the convening authority and that the convening
authority forward it to CPT Maus' commander at the Army Reserve Personnel
Center.
On July 31, the military judge announced
that he had granted that portion of appellant's motion requiring the Government
to forward the IMC request to CPT Maus' commander and stated that the balance
of the motion -- to compel production of CPT Maus as IMC -- was denied
as premature. An August 2 response from counsel at the Army Reserve Personnel
Center stated that "CPT Maus indicated he will not volunteer to serve on
active duty" as appellant's IMC, that there was "no authority to order
CPT Maus to active duty" involuntarily absent war or national emergency
(citing 10 USC §§ 12301-02), and that "CPT Maus is not, therefore,
reasonably available to serve as IMC in this case."
In response to the denial, defense
counsel submitted a motion on August 3 to "Sever and Continue" the charge
of perjury, which concerned statements made at the previous trial in which
he was represented by CPT Maus. The motion stated that "at the direction
of his civilian employer, CPT Maus indicated that he would not volunteer
to serve on active duty" as appellant's IMC. The motion also noted that
appellant had discussed the other charges with CPT Maus on various occasions,
but added that "Detailed Defense Counsel is unsure of the amount of involvement
of CPT Maus" on the charges other than perjury.
The motion, if granted, would have
permitted trial to proceed on all charges except the perjury charge, with
appellant represented only by detailed defense counsel. The perjury charge
would be severed and continued until Maus could be made available, based
on Maus' "unique knowledge" of matters concerning the perjury charge. The
Government opposed the motion.
At an Article 39(a) session on August
12, the new military judge confirmed that appellant continued to request
CPT Maus as his IMC but that he had agreed to proceed with the pretrial
motions represented only by his detailed defense counsel, CPT Novak. Novak
advised the judge that any discussion of the IMC issue was "premature at
this point" because it was still pending action. He noted that the August
2 response from the Army Reserve Personnel Center had been issued by the
command counsel, not the commander, and that the appropriate commander
had not yet acted on the request.
On August 20, CPT Maus' commander at
the Army Reserve Personnel Center denied the IMC request, noting that Maus
would not consent to active-duty orders and repeating command counsel's
assertion that members of the IRR could be involuntarily ordered to active
duty only during war or national emergency. Appellant submitted an administrative
appeal, which was denied on September 23 by CPT Maus' commander at the
Army Reserve Personnel Center. The Commander, in a memorandum to CPT Novak
explaining the denial of the IMC request, provided the following information
on the reason CPT Maus would not consent to active-duty orders:



CPT Maus is not willing to absent
himself from the private practice of law for this case. Regarding his availability,
he was repeatedly telephonically contacted, offered a DA Form 1058 (Application
for Active Duty) whereafter he indicated his necessity to remain at his
place of private employment, especially at the beginning of his new legal
career. He will be substituting for his civilian superior who has a capital
homicide case to defend.



The commander enclosed an Application
for Active Duty, noting that the form, "if signed by CPT Maus and returned,
will cause a reconsideration of my position."
At an Article 39(a) session on September
30, the military judge obtained the parties' agreement that "the appropriate
commander" had acted on the request, that Maus would not "consent to being
recalled to active duty" as appellant's IMC, "that there was no mechanism
to bring [Maus] back on active duty without his consent," and that both
parties were prepared for the military judge to rule on the basis of "the
factual predicate" presented by the defense and the documents in the appellate
exhibits. After considering those matters, the military judge denied the
defense motion to compel CPT Maus' appearance as appellant's IMC. On the
following day, the perjury charge was dismissed on motion by the Government
for reasons unrelated to the IMC request. At trial on the merits, appellant
was convicted of a number of the charged offenses, as noted at the outset
of this opinion.
During review by the Court of Criminal
Appeals, appellant claimed that he had an attorney-client relationship
with CPT Maus, which the military judge severed. 48 M.J. at 694. The court
rejected this contention, concluding that appellant "failed in his burden
to establish the existence of a bona fide attorney-client relationship
regarding this case" and that appellant "made no showing whatsoever that
Captain Maus actively engaged in pretrial preparation and strategy of this
case." The court added that even if there had been an attorney-client relationship,
it "was legally severed by Captain Maus' departure from active duty" and
that the Army had "no authority to compel or pay for the services of" a
civilian defense counsel. With respect to CPT Maus' reserve status, the
court noted that because CPT Maus had not volunteered for recall to active
duty, "the Army and the accused would be limited to the fifteen days of
involuntary active duty authorized by law in which to prepare for and try
the case."9 The court concluded that 15 days
would not have provided an adequate period of time for counsel "to investigate,
prepare, and try" the case. Under those circumstances, the court concluded
that denial of the IMC request was appropriate. 48 M.J. at 697.

II. DISCUSSION
The ruling of a military judge on an
IMC request, including the question whether such a ruling severed an attorney-client
relationship, is a mixed question of fact and law. Legal conclusions are
subject to de novo review, and findings of fact are reviewed under
a clearly erroneous standard. United States v. White, 48 M.J. 251,
257 (1998); see S. Childress & M. Davis, 2 Federal Standards
of Review § 7.05 at 7-26 to 36 (2d ed. 1992).
At trial, appellant did not claim --
as he does now -- that the military judge severed his attorney-client relationship
without good cause. Instead, as appellant has acknowledged on appeal, the
issue was litigated at trial as an individual-military-counsel request.
In that posture, the question before the military judge was whether the
requested counsel was "reasonably available" under Article 38(b), RCM 506(b),
and paragraph 5-7 of AR 27-10.
Regardless how such an issue may be
framed, an accused who either alleges severance of an attorney-client relationship
or seeks to invoke such a relationship for purposes of supporting an IMC
request must first demonstrate that, at the time of the request, the accused
had a viable ongoing attorney-client relationship regarding the substance
of the charges at issue. As noted in Part IA, supra, the accused
must show that there was a bilateral understanding on the part of both
the attorney and the client as to the nature of the services to be provided.
In the present case, the record of
trial does not demonstrate that Maus agreed to enter into an attorney-client
relationship with appellant. Appellant did not introduce or proffer any
evidence demonstrating that Maus agreed to represent appellant at trial.
Appellant's colloquy with the military judge at trial indicates that appellant
understood that there was no agreement to enter into an ongoing attorney-client
relationship:



MJ: [W]hat did he [Maus] say about
representing you?
ACC: He said he would if he could.



Appellants testimony shows, at most,
a conditional response by Maus, not a commitment to representation. Furthermore,
the record of trial does not indicate that Maus engaged in any substantive
activity on behalf of appellant beyond discussing some of the pending charges
and the possibility of representation. As a result, appellant did not establish
at trial the existence of an attorney-client relationship that would be
protected under the "good cause" limitations on severance.
The only indication of a pertinent
relationship between appellant and Maus reflected in the record of trial
involved discussions undertaken by Maus in his capacity as a practitioner
in the private sector. In that context, the military judge did nothing
to sever the relationship between appellant and Maus. Appellant remained
free to retain Maus as his civilian attorney under Article 38(b)(2). Insofar
as the rules governing requests for individual military counsel take into
account the existence of an attorney-client relationship, see, e.g.,
para. 5-7, AR 27-10, the context of those rules contemplates a relationship
between a servicemember and a military attorney, not a civilian practitioner.
We hold that, if a civilian attorney
happens to be a reservist, that person's availability as individual military
counsel must be determined on the basis of activities undertaken in his
or her military status, not on the basis of attorney-client relationships
developed in civilian practice. To the extent that a servicemember forms
a relationship with an attorney in the attorney's civilian capacity, that
relationship does not require designation of the attorney as individual
military counsel unless the person is otherwise found to be reasonably
available under applicable laws and regulations.
Although appellant clearly formed an
attorney-client relationship with CPT Maus during his first trial in 1995,
that relationship ended with his acquittal. The subsequent perjury charges
related to that trial did not revive the relationship absent a bilateral
understanding establishing an ongoing attorney-client relationship and
active engagement by the attorney in pretrial preparation and strategy.
See Part IA, supra. In any event, dismissal of the perjury
charge prior to trial on the merits rendered harmless any error in this
regard.
Even if appellant could make the requisite
showing concerning the existence of a qualifying military attorney-client
relationship, the record demonstrates that there was ample basis for denying
the IMC request under the good-cause standard. The Uniform Code of Military
Justice authorizes providing defense services at government expense by
persons who are in a military status. See Arts. 27 and 38. Absent
government misconduct, the routine separation of a judge advocate from
active duty normally terminates any attorney-client relationship established
on the basis of the attorney's military status, except when: (1) the attorney
agrees to represent the client in his or her civilian capacity; or (2)
the attorney enters the reserves and is ordered to represent the client
to the extent permitted by applicable law based upon a determination by
the appropriate official of reasonable availability. Cf. para. 1b(2),
App. C., AR 27-10. In the present case, the record is clear that Maus,
after his separation from active duty, did not agree to represent appellant
either as a reserve judge advocate or as a civilian attorney.
Even if Maus could have been involuntarily
recalled to active duty for 15 days, see 48 MJ at 695 (citing 10
USC § 12301(b)) we agree with the Court of Criminal Appeals that,
as a general matter, 15 days would provide "inadequate time to investigate,
prepare, and try a general court-martial under normal conditions." 48 M.J.
at 697. Although we need not decide today whether there are any circumstances
in which a reservist may be recalled involuntarily to active duty to serve
as an IMC, we are confident that no such recall is required in a case where
the proponent of the request has not demonstrated that: (1) an attorney-client
relationship was established in the context of the attorney's military
assignment; (2) that the attorney accomplished substantial trial preparation
while in that assignment; and (3) that any additional preparation and trial
appearances could be readily accomplished within the authorized period
of involuntary active duty.
In the present case, our review of
the 746-page record of trial and the numerous exhibits confirms that this
was not a trial in which counsel reasonably could have been expected to
undertake investigation, preparation, and trial activities within 15 days.
We note that appellant, in one of the submissions in support of designating
CPT Maus as IMC, stated that the case was "very complex both factually
and legally" and in another submission indicated that the case could involve
up to 3 weeks for trial preparation.
In short, even if appellant had demonstrated
that there was an attorney-client relationship based upon Maus' military
status, there was ample good cause for allowing the relationship to be
terminated by the separation from active duty without involuntarily recalling
him for 15 days' service as a reservist. Under those circumstances, any
error at trial in overlooking the recall authority was harmless. See
Art. 59(a), UCMJ, 10 USC § 859(a).

CONCLUSION
Appellant has not demonstrated that
he established a qualifying attorney-client relationship with CPT Maus.
Even if he had demonstrated the existence of such a relationship, the separation
of CPT Maus from active duty constituted good cause for termination of
any such relationship in the circumstances of this case.
The decision of the United States Army
Court of Criminal Appeals is affirmed.
FOOTNOTES:
1 Under paragraph
(1) of RCM 506(b), attorneys in the following categories "are not reasonably
available" to serve as IMC: general and flag officers; military judges;
trial counsel; appellate counsel; principal legal advisors (and their principal
assistants in organizations with general court-martial jurisdiction); instructors
or students at service schools or academies; college or university students;
and the staffs of the Judge Advocates General and their counterparts in
the Coast Guard and Marine Corps.
2
Under RCM 506(b)(1), this exception does not apply "if the attorney-client
relationship arose solely because the counsel represented the accused on
[appellate] review under Article 70."
3
See 49 Fed. Reg. 17177 (1984).
4
Under paragraph 5-7c(3) of the Army regulation, attorneys in the following
categories are "not reasonably available to serve as" IMC: Chiefs of Military
Justice and their equivalents; judge advocates serving outside the Trial
Defense Service region in which the proceeding "will be held, unless the
requested counsel is stationed within 100 miles" of the site of the trial;
judge advocates whose duty stations are in Panama, Hawaii, or Alaska, for
a trial held outside Panama, Hawaii, or Alaska, respectively; and judge
advocates stationed at the headquarters of the Trial Defense Service. See
para. 6-10(b).
5
Paragraph 5-7(d) of the Army regulation provides that the reasonable availability
determination may take into consideration "all relevant factors, including,
but not limited to": (1) "requested counsels duty position, responsibilities,
and workload"; (2) "[a]ny ethical considerations that might prohibit or
limit the participation of the requested counsel"; (3) "[t]ime and distance
factors; that is, travel to and from the situs, the anticipated date, and
length of the trial or hearing"; (4) "effect of the requested counsels
absence on the proper representation of requested counsels other clients;
(5) "[t]he number of counsel assigned as trial or assistant trial counsel"
to the proceeding; (6) "[t]he nature and complexity of the charges and
legal issues involved in the case"; (7) "[t]he experience level, duties,
and caseload" of the DDC; and (8) "[o]verall impact of the requested counsels
absence on the ability of the requested counsels office to perform its
required mission; for example, personnel strength, scheduled departures
or leaves, and unit training and mission requirements."
6
In making this showing, the defense need only outline the general nature
of the requested counsel's activities and need not reveal the substance
of any investigation, research, or consultations.
7
See n. 3, supra.
8
Judge Dale presided at this session. Judge Merck presided at the subsequent
session on August 12 and through the balance of the trial.
9
48 MJ at 697. The court observed that the military judge and the parties
at trial had proceeded on the assumption that a member of the Individual
Ready Reserve could be involuntarily recalled to active duty only in war
or national emergency, overlooking the general authority to order such
a reservist to active duty for 15 days at any time without his or her consent.
48 M.J. at 695 (citing 10 USC § 12301).

Home
Page  |  Opinions
& Digest  |  Daily
Journal  |  Public
Notice of Hearings